Citation Nr: 0207957	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
as being secondary to residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
left ankle disorder and service connection for a right ankle 
disorder as being secondary to the left ankle disorder.  

In July 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In May 2002, the RO granted service connection for residuals 
of a left ankle sprain.  The veteran has not filed a notice 
of disagreement following the grant of service connection for 
residuals of a left ankle sprain, and thus that claim is no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim).

In June 2002, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDING OF FACT

Competent evidence of a current right ankle disorder is not 
of record.



CONCLUSION OF LAW

A right ankle disorder is not proximately due to or the 
result of residuals of a left ankle sprain.  38 U.S.C.A. 
§§ 1311, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the September 1998 rating decision on 
appeal, the August 1999 statement of the case, and the June 
2002 supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish secondary 
service connection for a right ankle disorder.  In the August 
1999 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claim for 
secondary service connection.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, the Oregon Department of Veterans' Affairs.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and her 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

The Board is aware that in the September 1998 rating decision 
and the October 1999 statement of the case, the RO denied the 
veteran's claim as being not well grounded.  However, it 
addressed her claim on the merits in the June 2002 
supplemental statement of the case and provided the relevant 
regulations, including the VCAA.  Thus, the Board finds that 
the RO's initial adjudication of her claim as being not well 
grounded has been cured by the June 2002 supplemental 
statement of the case.  Additionally, in an April 2001 
letter, the RO informed the veteran of the passing of the 
VCAA, what evidence it had of record, and what additional 
evidence was needed to support her claim.  Thus, the veteran 
has been informed of the evidence necessary to substantiate 
her claim.

As for obtaining relevant records, the veteran has stated 
that she received treatment for her ankle at the VA Medical 
Center in Portland, Oregon.  The record reflects that the RO 
has obtained those records and associated them with the 
claims file.  Finally, in accordance with its duty to assist, 
the RO had the veteran undergo a VA examination related to 
her claim, to include having the examiner issue a medical 
opinion as to whether there was a right ankle disorder and 
whether there was a relationship with the right ankle and the 
left ankle.

The Board notes that at the June 2002 hearing before the 
undersigned, there was a discussion about ordering an 
examination for the right ankle.  At that time, the 
undersigned was under the impression that the veteran had not 
had x-rays taken of her right ankle since 1997.  However, 
upon reviewing the evidence of record, the undersigned 
discovered that an x-ray of the right ankle had been taken in 
January 2002-only six months prior to the Board hearing.  
Thus, the Board does not find that additional development in 
the form of an examination is warranted at this time and 
would serve no useful purpose.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The veteran asserts that service connection for the right 
ankle should be granted, as her service-connected left ankle 
disorder has caused her to use her right ankle more, which 
has caused a right ankle disorder.

The Board notes that the veteran has not asserted that she 
developed a right ankle disorder while in service.  The 
service medical records are silent for any right ankle pain.  
Additionally, the VA treatment records in the claims file do 
not show complaints of right ankle pain.

At a July 1999 RO hearing, the Hearing Officer asked the 
veteran if she had been told by a medical professional that 
her right ankle was secondary to her left ankle.  She stated 
no.  The hearing centered around the veteran's left ankle.

A January 2002 VA examination report shows that the examiner 
stated that the veteran reported no symptoms as to her right 
ankle at that time.  He noted that she reported that her last 
symptoms had occurred approximately one year prior, which had 
been associated with heavy lifting.  The veteran denied the 
use of a brace and reported no specific injury to her right 
ankle.  The examiner noted that she denied any impact on her 
current occupation and no impact on activities of daily 
living.  Upon physical examination, the examiner noted that 
the veteran ambulated into the examining room with no 
evidence of antalgia to her gait.  She was able to heel-and-
toe walk without difficulty.  Examination of the right ankle 
failed to demonstrate any topographic evidence of deformity.  
There was no popping or snapping associated with movement of 
the ankle.  The examiner stated that dorsiflexion was 
9 degrees, plantar flexion was 40 degrees, inversion was 
40 degrees, and eversion was 11 degrees with no pain 
response.  Muscle strength was reported as 5/5.  An x-ray 
taken of the right ankle shows no evidence of fracture or 
arthritic deformity and no other bony or articular 
abnormality.  The impression was normal ankle.  The examiner 
stated that there was no evidence that the veteran had a 
right ankle condition.  He entered an assessment of normal 
right ankle examination.

At the June 2002 hearing before the undersigned, the veteran 
stated that she had not been diagnosed with a right ankle 
disorder.  She stated that she did not receive treatment for 
her right ankle.

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2001).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a right ankle disorder as 
being secondary to the service-connected residuals of a left 
ankle sprain.  The reasons follow.

As stated above, there is no medical evidence of treatment 
for the right ankle either in service or post service.  When 
the veteran was examined in January 2002, the examiner found 
a normal right ankle examination.  There is no competent 
evidence to refute the VA examiner's finding of no current 
disability.  Thus, the veteran has not brought forth 
competent evidence of a current right ankle disorder and 
without competent evidence of a current right ankle 
"disability," service connection cannot be granted for such 
disability, even on a secondary basis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Although the veteran has claimed that she has a right ankle 
disorder, which she has related to service, she does not have 
the requisite knowledge of medical principles that would 
permit her to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a right ankle disorder as being 
secondary to service-connected residuals of a left ankle 
sprain, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. 49.


ORDER

Service connection for a right ankle disorder, as being 
secondary to residuals of a left ankle sprain is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

